Citation Nr: 1447718	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Heather Kirson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 30 percent rating, and denied service connection for a left hip disability, bilateral knee disabilities, and dental trauma.  In August 2014, the Veteran testified at a hearing before the Board.  At the hearing, he waived agency of original jurisdiction (AOJ) review of an April 2014 VA examination and a July 2014 private medical record related to dental trauma.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  The claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The issues of entitlement to service connection for a left hip disability and bilateral knee disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently have a dental disability or a dental condition due to a trauma or injury during his active service.

2.  Since June 23, 2009, the effective date for the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).

2.  Since June 23, 2009, the effective date for the grant of service connection, the criteria for an increased 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .14, 4.125- 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, with regard to the claim for service connection for a dental disability, the Board finds that VA has satisfied its duty to notify through a June 2010 letter.  The claim was then adjudicated in October 2010.  Mayfield, 444 F. 3d at 1333-34. 

The appeal of the initial rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  As this is a paperless claim, the Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his increased rating claim.  Those examinations, in whole, addressed whether an increased rating was warranted for his PTSD under the rating criteria, and are sufficient to decide the Veteran's claim.  The Board notes that a VA examination was not obtained with regard to the Veteran's claim for service connection for a dental disability.  However, as will be discussed below, the preponderance of the evidence is against a finding that a dental disability was caused or aggravated by his service such that a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

The Veteran contends that he lost tooth #32 and tooth #17, his bottom molars, in service when he suffered a concussion injury in Vietnam.  At the time, he was on a field mission when a bomb or grenade exploded nearby, knocking out his bottom molars.  He contends that he had his molars repaired in service, but that within one year following service, he had to have them removed.  At his hearing, he also contended that teeth #1, 16, and 30, which were noted on separation examination to be unrepairable, were also injured in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Missing teeth may be compensable under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity".  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss from trauma or disease such as osteomyelitis, and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Dental extractions in service are not considered dental trauma.  See V.A. G.C. Prec. 5-97. 

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim.  While the Veteran states that his entrance examination showed that he had teeth #32 and #17, such is not the case.  A dental examination that corresponded with the entrance examination, dated October 31, 1968, reflects that the Veteran's bottom molars, teeth #32 and 17, were missing.  Thus, because these teeth were missing on entrance, his contentions as to dental trauma due to a percussion injury in service are unfounded.  The Board notes that on July 1971 separation examination, the Veteran's dental examination noted that tooth #17 was missing, but that tooth #32 was non-restorable.  It is unclear why tooth #32 was marked as such, rather than as missing as was stated on entrance examination.  However, considering that these teeth are third molars, or wisdom teeth, it is reasonable to conclude that they were both in fact missing on entrance, as was indicated on a more thorough and comprehensive entrance examination.  Thus, based upon a review of the medical evidence, the Board finds that the Veteran's claim for service connection for dental trauma must be denied.

At his hearing, the Veteran clearly stated that it was his two bottom molars that were injured due to trauma in service.  However, his separation examination shows that teeth #1 and #15 were considered to be non-restorable.  These teeth would be the Veteran's upper third molars, or wisdom teeth.  The Veteran has  not stated that these teeth were injured in service, nor is there any evidence in the record to show that the Veteran sustained any trauma the upper jaw in the form of bone loss or disease such as osteomyelitis.  Thus, service connection for a dental disability for compensation purposes is not warranted.

While treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA compensation purposes; such conditions may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  As indicated above, a claim for service connection for a dental condition for VA outpatient dental treatment purposes is referred to the RO for appropriate action.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411.  A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Turning to the evidence of record, VA treatment records reflect that in April 2009, the Veteran reported social aversion and isolation, nightmares and intrusive thoughts about Vietnam, sleep disturbance, irritability and quickness to anger, lethargy, depression, frequent crying spells, and drinking a six pack each night to help fall asleep.  He had not sought treatment in five years because he was able to keep busy, but his symptoms were worse.  He had been married for many years and had a daughter and step son.  His daughter lived next door with his granddaughter.  He had been employed full-time at the Home Depot for 23 years.  He had previously worked as an elementary school teacher until he had moved to Florida to take care of aging parents.  He drank a six pack of beer at least five times per week.  He was noted to have good rapport, normal appearance and orientation and intact memory.  His mood was sad and his affect was constricted.  His speech was very low and sparse.  He reported episodic thoughts of suicide, with no intent or plan.  He was diagnosed with PTSD, and assigned a GAF score of 50.  Another April 2009 record showed a GAF score of 55.  In July 2009, the Veteran was attending group therapy.  He was noted to be alert and oriented times four.  He participated appropriately.  His mood was moderately dysthymic, and his affect was constricted.  His speech was normal and he denied any suicidal or homicidal ideation.  There was no hallucinations or delusions.  His memory was grossly intact.  His insight and judgment were adequate.  A GAF of 50 was assigned.

On November 2009 VA examination, the Veteran reported good relationships with his wife, children, and grandchildren.  He reported that working as a teacher previously had not provided enough money for his family.  He and his wife enjoyed clogging, going to the beach, and working in the backyard.  He planned to work until the age of 66.  He had missed work four or five times in the previous year due to feeling tired due to lack of sleep.  He and his wife liked to travel.  He stated that he drank a six pack of beer per day for 20 to 30 years.  Mental status examination showed that he was clean and casually dressed.  He had a euthymic mood, but was otherwise within normal limits.  There was no indication of panic attacks.  His impulse control was good.  There were no episodes of violence.  His immediate memory was mildly impaired.  He endorsed PTSD symptoms such as recurrent distressing dreams, feeling detachment from others, sleep disturbance and irritability or outbursts of anger.  He was diagnosed with PTSD and alcohol abuse.  A GAF score of 56 was assigned.  He was assessed to fit within the criteria of a 30 percent rating under DC 9411.  It was noted that he had been self-medicating for over 30 years.  He had not had intimate relations with his wife for years.  He avoided watching military-themed material to avoid getting aroused.

In March 2010, the Veteran's spouse stated that the Veteran met all of the symptoms of the next higher 50 percent rating.  She stated that he was not dependable to complete activities, had restless sleep which she believed was related to PTSD symptoms, and that he had sleep walking episodes.  She stated that he could not follow complex commands, such as directions when driving.  He would forget to pay pills and had hidden a bad financial situation.  He could not remember long term memories.  She felt that he had an inability to understand complex commands.  He had a lack of motivation to go to work and was irritated by his customers.  He had no friends.  The Veteran also submitted a statement, stating that he had persistent flashbacks and felt irritable all day.  He had anxiety and night sweats.  He had very few friends and isolated himself at work.  He could not concentrate.

VA treatment records reflect that in September 2010, the Veteran was taking medication for control of his PTSD symptoms.  He was working full-time but was looking forward to part time work in the following year so that he and his wife could travel.  He was experiencing periodic flashbacks and nightmares.  His mood was depressed.  His though process was logical, relevant, goal-directed.  His impulse control was currently intact.  He was getting some relief from irritability, anxiety, and depression.  His affect was full and appropriate.  A GAF score of 55 was assigned.

On April 2014 VA examination, it was noted that the Veteran was receiving continued mental health treatment at the VA, primarily with his psychiatrist.  He was working part time, about 15 hours per week, handling building sales with contractors.  The examiner concluded that the Veteran met the medical criteria for a 30 percent rating under DC 9411.  At the same time, however, the examiner found that the Veteran endorsed a depressed mood, anxiety, panic attacks more than once per week, a chronic sleep impairment, a flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting; symptoms contemplated by the next higher 50 percent rating.  It was noted that the Veteran's depression caused him to have lowered energy, hypomotivation, social isolation with withdrawal, and profound loss of pleasure.  These symptoms were most apparent following his heart attack.  He continued to experience the cardinal symptoms of PTSD, including intrusive thoughts, nightmares, avoidance, and hyperarousal.  Mental status examination reflected that the Veteran was cooperative and responsive.  His statements were reliable and congruent.  His speech was normal, but was flat and invariant, and overtly depressed.  His insight and judgment were intact.  His memory was normal during the examination.  The Veteran reported chronic sleep impairment, limited interests, and low concentration.  There were obvious indicators of low self-esteem and slowing psychomotor activity.  He denied suicidal or homicidal ideation.  He was able to perform his activities of daily living independently.  

In this case, the Board finds that throughout the appeal period, the Veteran has met the criteria for the next higher 50 percent rating for PTSD.  For one, his GAF scores throughout this time have ranged from the low to mid-50s, demonstrating a moderate psychiatric disability.

To that extent, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter, 8 Vet. App. at 242- 244. 

Thus, although the VA examiners opined that the Veteran's symptoms met the criteria for a 30 percent rating under DC 9411, the GAF scores assigned conflict with those assessments and demonstrate a disability that is more moderate in degree and in line with a 50 percent rating.  Moreover, the 2014 VA examiner found that the Veteran expressed symptoms contemplated by the 50 percent rating, including panic attacks, impairment in memory disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The VA treatment records and lay statements also show that the Veteran isolates himself, becomes forgetful and is unable to concentrate or complete tasks, and suffers from ongoing depression and anxiety.  These symptoms have been illustrated in both his familial and work settings.  Thus, the Board finds that  the Veteran demonstrates a moderate psychiatric disability, as shown on psychological assessment and when taking into consideration the lay evidence of record, and therefore a 50 percent rating is warranted.

However, a higher 70 percent rating is not warranted at any time during the pendency of the appeal.  At no time has the Veteran been shown to suffer from suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  The Veteran's difficulties in adapting to work like settings and to maintain relationships is accounted for in the higher 50 percent rating.  He has been shown to have an intact and happy nuclear family and has continued working steadily in the same job that he has had for over two decades.  Thus, the Board finds that his PTSD symptoms do not meet the criteria contemplated by the 70 percent rating.

III.  Other Considerations 

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran is working at the same job that he has had for over two decades, and he has not stated that his PTSD prevents his ability to maintain such employment.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Service connection for a dental disability is denied.

An increased 50 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a left hip disability and bilateral knee disabilities.

The Veteran contends that he injured his left hip and bilateral knees in service in Vietnam while completing his duties as a field general communication specialist, which included being helicoptered to "hot zones" in Vietnam and retrieving equipment.  He stated at his hearing before the Board that at least ten times, he jumped from a helicopter to the field while wearing approximately 100 pounds of gear, injuring his joints.  The service treatment records, including a July 1971 separation examination, are negative for complaints or injury related to the left hip or knees.  However, the Veteran stated that he received most of his medical attention while in the field rather than at a medical facility.  Post-service VA treatment records reflect that in June 2004, the Veteran reported progressive pain of the left hip that had started the previous October without any injury.  The impression as "severe degenerative joint disease, left hip, probably secondary to AVN."  In August 2004, the Veteran reported a long history of intermittent mild discomfort in his hip since the 1970s that had become severe in the previous year.  A July 2009 VA record shows that the Veteran had chronic left knee pain.  The record reflects that the Veteran underwent a total left hip replacement in 2003, a right knee replacement in 2008, and a left knee replacement in 2010.  In April 2012, the surgeon that completed the 2010 left knee replacement stated that he had reviewed the Veteran's claims file and that, assuming that the Veteran's knee injury did occur in combat (including an injury that occurred when jumping from crashing helicopters in order to evacuate and being shot at numerous times by the enemy), it was as likely as not that his current knee pain and 2010 left knee replacement was linked to trauma suffered to his knees in service.  The Veteran has submitted statements from friends and family stating that he had suffered from knee and hip pain since service.  And, although the Veteran stated at his hearing that he injured his knees while retrieving field equipment, he stated at other times during the appeal period that he was also tasked with removing dead bodies from the field and that he was shot at during these missions.  His service personnel records, however, do not reflect any award or decoration to connote participation in combat.  

In light of the evidence of record, the Board finds that VA examinations and opinions should be obtained with regard to the Veteran's claims for service connection.  While the Veteran has submitted an April 2012 positive nexus in support of his claim for service connection for a left knee disability, the Board finds that that opinion is not sufficient to grant his claim, as the physician provides no rationale to support the finding that his left knee replacement was due to an injury in service many decades previously, and was based on report of events by the Veteran that are not always consistent.  Therefore, the Boards finds that another opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the etiology of the Veteran's left hip disability and right and left knee disabilities.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  

The examiner should provide an opinion as to whether it is at least as likely as not that a) the Veteran's left hip disability and b) the Veteran's right and left knee disabilities were caused or aggravated by his service, to include his contentions that while serving in Vietnam, he jumped out of a helicopter at about eight to ten feet, almost a dozen times, in order to complete field missions which included gathering communication equipment.  The examiner should also take into consideration the April 2012 private nexus regarding the Veteran's left knee and the June 2004 VA record stating that the Veteran's left hip disability was secondary to "AVN."

2.  Then, readjudicate the claims for service connection for a left hip disability and right and left knee disabilities.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


